This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-2160

                                   State of Minnesota,
                                      Respondent,

                                            vs.

                                  Joseph James Ossell,
                                       Appellant.

                                Filed September 8, 2015
                                       Affirmed
                                      Reyes, Judge

                             Hennepin County District Court
                                File No. 27CR1328201

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Brittany D. Lawonn, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Stephen V. Grigsby, Minneapolis, Minnesota (for appellant)

      Considered and decided by Reyes, Presiding Judge; Rodenberg, Judge; and

Larkin, Judge.

                        UNPUBLISHED OPINION

REYES, Judge

      Appellant Joseph James Ossell challenges his conviction of fifth-degree

possession of a controlled substance, arguing that his arrest was not supported by
probable cause and therefore the evidence seized pursuant to the search incident to arrest

should have been suppressed. We affirm.

                                           FACTS

       In August 2013, Minneapolis police officers David Campbell and Joshua Otto

were on patrol when they observed a pickup truck exit a parking lot at 6th Street and

Central Avenue. The truck had a license plate affixed to its rear window instead of the

rear bumper. It also had multiple items in the back, including an air conditioner, which

led Officer Campbell to believe that the occupants of the vehicle were “scrappers.”

Based on these observations, the officers conducted a traffic stop.

       Officer Campbell approached the driver’s side of the vehicle and asked the driver

for his license and proof of insurance. Officer Campbell observed that the driver

appeared nervous and that his eyes were bloodshot. The officer also smelled a faint odor

of marijuana. The driver provided the officer with his driver’s license but indicated that

he did not have his insurance. The driver was identified as appellant.

       At that time, Officer Campbell noticed wires sticking out from the steering wheel

column and a radio sitting on the seat that appeared as though it had just been removed

from the dashboard of the vehicle. He also observed a license plate on the vehicle floor

that had a different number than the license plate affixed to the rear window. Officer

Campbell suspected that “the vehicle might possibly be a fresh stolen or a plate switch

due to the plate . . . laying on the floor of the truck.” The officers decided to get appellant

out of the vehicle so that they could investigate further.




                                              2
       Officer Campbell frisked appellant for weapons and felt an object in appellant’s

upper right pants pocket area. The officer “squeeze[d] th[e] object back and forth

between [his] forefinger and thumb” and felt a “crunchy-like” feeling. Based on his 20

years of experience, Officer Campbell believed that the object contained crack cocaine or

methamphetamine, and he asked appellant if he could search appellant’s pocket.

Appellant said no. At that time, Officer Campbell handcuffed appellant, searched his

pocket, and discovered a small paper package that contained methamphetamine. The

officers told appellant that he was under arrest for possession of narcotics. Appellant was

charged with fifth-degree possession of a controlled substance in violation of Minn. Stat.

§ 152.025, subd. 2(a)(1) (2012).

       On January 15, 2014, appellant filed a motion to suppress the evidence resulting

from the search, arguing that (1) the stop and frisk was invalid and (2) the frisk went

beyond the “plain feel” exception. The parties agreed to the submission of the police

reports as the stipulated record. The district court issued an order denying appellant’s

motion to suppress. The district court concluded that the officers conducted a lawful stop

of the vehicle and a lawful search of appellant incident to arrest. The district court noted

that although it was “unclear” in the police reports as to why the officers arrested

appellant, the totality of the circumstances supported a finding of probable cause to arrest

appellant for suspicion of automobile theft.

       Appellant waived his right to a jury trial and agreed to proceed to a court trial on

stipulated facts pursuant to Minn. R. Crim. P. 26.01, subd. 3. The district court issued its

order finding appellant guilty of the charged offense. Appellant was sentenced to one


                                               3
year and one day, with all but 180-days stayed for a period of three years of supervised

probation. This appeal followed.

                                      DECISION

       Appellant argues that the officers did not have probable cause to arrest appellant

for possession of a stolen vehicle.1 We disagree.

       When reviewing a district court’s pretrial order on a motion to suppress evidence,

“we review the district court’s factual findings under a clearly erroneous standard and the

district court’s legal determinations de novo.” State v. Jordan, 742 N.W.2d 149, 152

(Minn. 2007). A finding of fact is clearly erroneous if, after reviewing the record, this

court “reaches the firm conviction that a mistake was made.” State v. Kvam, 336 N.W.2d

525, 529 (Minn. 1983). “When this court reviews a trial court’s order following an

omnibus hearing, determinations of reasonable suspicion and probable cause as they

relate to searches and seizures ‘should be reviewed de novo on appeal.’” State v.

Lemieux, 726 N.W.2d 783, 787 (Minn. 2007) (quoting State v. Lee, 585 N.W.2d 378,

382-83 (Minn. 1998))

       “The question of the legality of the arrest turns not on the reasonableness or

practicality of obtaining a warrant, but on the reasonableness of the arrest.” State v.

Riley, 568 N.W.2d 518, 523 (Minn. 1997). “We have held that ‘reasonable cause’ here

and the ‘probable cause’ required by the Fourth Amendment are synonymous.” State v.

Sorenson, 270 Minn. 186, 196, 134 N.W.2d 115, 122 (1965). Probable cause exists when


1
  On appeal, appellant does not challenge the district court’s determination that the initial
stop of the vehicle was lawful.

                                              4
a “person of ordinary care and prudence, viewing the totality of circumstances

objectively, would entertain an honest and strong suspicion that a specific individual has

committed a crime.” State v. Ortega, 770 N.W.2d 145, 150 (Minn. 2009) (emphasis

omitted). “Probable cause is something more than a mere suspicion and something less

than evidence that would sustain a conviction.” State v. Evans, 373 N.W.2d 836, 838

(Minn. App. 1985), review denied (Minn. Nov. 1, 1985).

       A review of the totality of the circumstances supports the conclusion that the

officers had an “honest and strong suspicion” that appellant was in possession of a stolen

vehicle. See Ortega, 770 N.W.2d at 150. First, the officers observed that there was a

license plate in the back window, rather than on the back bumper where license plates are

typically affixed. Second, once the officers approached the vehicle, they noticed wires

sticking out from the vehicle’s steering column and a radio that looked as though it had

been removed recently from the dashboard. Third, there was an additional license plate

on the floor of the vehicle that bore a different number than the plate affixed to the back

window. Finally, appellant admitted that he did not have insurance on the vehicle. As

noted in his report, based on his experience, Officer Campbell believed that appellant was

in possession of a recently stolen vehicle. For these reasons, we conclude that the

officers had probable cause to arrest appellant.

       Because the arrest was supported by probable cause, the subsequent search of

appellant was valid as a search incident to arrest. See State v. Walker, 584 N.W.2d 763,

766 (Minn. 1998) (“If an arrest is valid, police may conduct, without a warrant, a full

search of the person of the arrestee as an incident of the arrest without any additional


                                              5
justification.”). Accordingly, the district court did not err in denying appellant’s motion

to suppress the evidence.

       Affirmed.




                                             6